UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7266


KUNTA K. REDD,

                    Petitioner - Appellant,

             v.

ERIC WILSON,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:17-cv-00393-JAG-RCY)


Submitted: November 16, 2017                                Decided: November 21, 2017


Before GREGORY, Chief Judge, and TRAXLER and KEENAN, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Kunta K. Redd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kunta K. Redd, a federal prisoner, appeals the district court’s order dismissing his

28 U.S.C. § 2241 (2012) petition for lack of jurisdiction. We have reviewed the record

and find no reversible error. Redd has failed to satisfy his burden of demonstrating that

28 U.S.C. § 2255 (2012) is an inadequate or ineffective means of challenging the validity

of his detention. See Rice v. Rivera, 617 F.3d 802, 807 (4th Cir. 2010); United States v.

Poole, 531 F.3d 263, 267 n.7 (4th Cir. 2008). The district court lacked jurisdiction over

Redd’s petition, Rice, 617 F.3d at 807, and we therefore grant leave to proceed in forma

pauperis, modify the district court’s order, Redd v. Wilson, No. 3:17-cv-00393-JAG-RCY

(E.D. Va. Sept. 14, 2017), to reflect a dismissal without prejudice, and affirm the

dismissal as modified, 28 U.S.C. § 2106 (2012). We deny Redd’s motion to appoint

counsel and dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                             AFFIRMED AS MODIFIED




                                           2